Citation Nr: 0207528	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  97-17 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for ununited fracture of 
the left medial malleolus, claimed as residuals of left ankle 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel






INTRODUCTION

The veteran had active military service from July 1993 to 
June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996  rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the veteran's claim of 
entitlement to service connection for a low back disability, 
and for residuals of a left ankle disability, among other 
claims.  The veteran filed a notice of disagreement on the 
above noted issues and a statement of the case was issued in 
March 1997.  The veteran timely perfected an appeal in May 
1997.

In February 1999, the case was remanded for further 
development.  Additional medical evidence has been received 
and a supplemental statement of the case has been issued.  
The matter is now ready for final appellate consideration.

The RO has granted service connection for the low back 
disability, thus the only issue before the Board is the claim 
of entitlement to service connection for residuals of left 
ankle injury.


FINDINGS OF FACT

1. All relevant evidence necessary for disposition of the 
veteran's appeal has been obtained and associated with the 
claims file.  There has been adequate notice, and there is 
no indication of additional evidence that could be 
obtained that would affect the outcome as to this issue.

2. The VA examiner has attributed x-ray examination findings 
of the veteran's left ankle, which revealed an ununited 
fracture of the left medial malleolus, to a fracture 
sustained by the veteran in service.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the veteran's currently diagnosed residuals of left 
ankle injury were incurred in service.  38 U.S.C.A. §§ 1101, 
1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303(d) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records (SMRs) are incomplete.  
Although the record reflects discharge by a medical board 
disability determination, there are no separation or 
discharge examinations, or reports of the medical board 
proceedings in the claims file.  Efforts by the RO to secure 
the missing records have been unsuccessful.

Available SMRs show that the veteran was honorably discharged 
from service under AR-635-40, PARA 4-24B (3), and was granted 
disability severance pay.  The records reflect that discharge 
from service resulted from an in service non-combat related 
injury to the back, which aggravated a pre-existing 
congenital low back disability.

In September 1995, shortly after separation, the veteran 
filed his claim of entitlement to service connection citing 
to various in service injuries.  In section 19A of VA claim 
form 21-526, he indicated the nature of sickness or injury 
as: Slipped on floor, fell onto back, October 1993, Ft. 
Jackson, S.C.; Dislocated ankle, Bad nerves, HBP, April 1995, 
Ft. Belvoir, Germany.  In a request for copies of his SMRs in 
November 1996, he indicated that he had not received them at 
separation.

The SMRs also disclose that the veteran was seen for left leg 
problems in service, after a slipping injury in August 1993.  
Pain was shown to be in the posterior area of the left leg.  
There were no complaints of left ankle involvement.

On April 1996 VA examination, he reported a history of left 
ankle dislocation in April 1995, in military service, while 
he was in Wiesbaden, Germany.  He described being treated in 
a German hospital, where the ankle was casted for three days, 
and being on crutches for six weeks.  He complained of pain 
on walking long distances.

Ankle examination revealed plantar flexion  at 30 degrees, 
dorsiflexion at 10 degrees, and no specific palpable 
tenderness or edema.  No evidence of instability was noted.  
X-rays noted a "somewhat linear 5 mm osseous density" 
present adjacent to the medial malleolus suggestive of an 
avulsion fracture.  Minimal adjacent soft tissue swelling was 
noted as present.  The veteran was diagnosed as having a 
history of dislocation of the left ankle with residuals.  

By rating decision of May 1996, the RO denied the claims of 
entitlement to service connection for residuals of left ankle 
injury and back disability, in addition to several other 
claims.  The veteran perfected an appeal.

In February 1999 the Board remanded for further development 
for VA examination and opinion on the question of whether the 
current disabilities were causally related to the claimed in-
service injuries.

Consistent with the Board's remand, a March 1999 VA 
examination of the left ankle, done with the examiner's 
review of the claims file, shows a diagnosis of ununited 
fracture of the left medial malleolus.  There was tenderness 
to palpation over the left medial malleolus with a 0.5 inch 
increased circumference of the ankle when compared with the 
opposite side.  The veteran had limited range of motion about 
the left ankle with dorsiflexion at 10 degrees, and plantar 
flexion at 40 degrees.  Range of motion in the subtalar 
midtarsal regions of the left foot was normal.  On X-ray 
examination, a clinical history of ununited fracture of the 
left medial malleolus was noted.  The report noted a well-
corticated bone fragment adjacent to the medial malleolus 
consistent with an old avulsion fracture. The ankle mortise 
was noted as intact, with no other significant abnormalities.

In April 1999, the RO returned the examination report to the 
examiner for re-evaluation on the basis that the examination 
was not in compliance with the BVA remand.  The examiner was 
to provide the requested medical opinions as to the causal 
relation between the present disabilities and claimed in 
service incidents. 
On review in May 1999, the examiner appended a handwritten 
note in section D (2) of the March 1999 VA examination.  In 
relation to a diagnosis of x-ray findings of ununited 
fracture of the left medial malleolus, the examiner wrote 
"[t]his is the result of the FX suffered by the veteran."

By rating decision of November 2001, the RO granted service 
connection for the back disability, and denied for the left 
ankle disability.

In February 2000, the RO again requested of the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, that 
a search be made for additional missing service medical 
records.  The RO also requested that the NPRC furnish 
verification of military severance benefits disbursed at 
discharge, including type, and amount of disability severance 
benefits.  In July 2000 and December 2000 correspondence, the 
NPRC indicated that there were no more medical or dental 
records (SMRs) available, and that microfiche search had 
revealed that the requested documents were not of record.  
The NPRC further stated that no separation/retirement 
physical reports were of record.

In a February 2001 letter, the RO properly informed the 
veteran that the service medical records received thus far 
were incomplete, and that efforts to secure the missing 
records from NPRC had been unproductive.  The veteran was 
asked to provide any SMRs in his possession, and to furnish 
any records he might have relating to the disability 
severance pay he received at discharge from military service.  
The veteran did not respond to the letter, which was sent to 
his last known address.  In April 2001, the RO sent a second 
letter to the veteran, and provided notice of the Veterans 
Claims Assistance Act of 2000.  In a May 2001 VA form 21-
4138, the veteran alleged that his back disorder had been 
aggravated by military service, and he described the injury 
to his back.  He did not address his ankle disability.

In a May 2001 record of telephone contact, the RO requested 
that the veteran provide a copy of reports of his Medical 
Evaluation Board or Physical Evaluation Board proceedings.  
The note reflects that the veteran promised to make a search 
for same and to call if he found anything.  Additionally, by 
letter dated August 2001, the RO enclosed VA form 21-4138 and 
requested that the veteran provide any information he had 
concerning the missing service medical records.  No reply has 
been received.


Analysis

Duty to Assist

As a preliminary matter, the Board notes that during the 
pendency of this appeal, the Veterans' Claims Assistance Act 
of 2000 (VCAA) was signed into law.  This legislation is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.
Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

In this regard, the Board is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for ununited fracture of the left medial 
malleolus, (claimed as residuals of left ankle injury), has 
been properly undertaken and completed.  All facts have been 
sufficiently developed, and no further assistance to the 
veteran is required to comply with the duty to assist as 
mandated by the VCAA.  In this regard, the Board notes that 
by virtue of the rating decisions, statement of the case, and 
VCAA notice dated April 2001, as well as other notices issued 
during the pendency of the appeal, the veteran and his 
representative have been advised of the laws and regulations 
governing the claim, and the basis for denial of the claim.  
The Board is confident in this assessment because, in light 
of this decision in which the Board finds that service 
connection is warranted for the left ankle disability, the 
veteran is not prejudiced by the Board's review of this claim 
on the basis of the current record.

Thus VA has satisfied its duties to notify and to assist the 
veteran, and further development and expending of VA's 
resources is unwarranted.  Adjudication of this appeal, 
without remand to the RO for further consideration under the 
new law, poses no risk to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  See also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (to the same 
effect).

Service Connection 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  A determination of 
service connection requires findings of the existence of a 
current disorder and a determination of a relationship 
between that disability and injury or disease incurred in 
service. 38 C.F.R. § 3.303(d); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Additionally, applicable criteria provide that every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except for defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1137.

In this case, the veteran's (incomplete) service medical 
records show no complaints or treatment for left ankle injury 
prior to his enlistment, or during service.  However, the 
absence of clinical evidence of in-service injury is not 
fatal to the veteran's claim, if there is medical evidence 
indicating that the veteran currently has an injury which can 
be attributed to service by competent medical opinion.

The Board notes that service connection has been granted for 
the low back disability.  Notably, the veteran reported both 
his ankle and back disabilities (among others) in his 
September 1995 compensation claim, filed approximately three 
months after discharge.  The short period of time after 
discharge, and the detailed nature of his description of in-
service injury to the ankle weigh favorably on the 
reliability and credibility of his claim.  Furthermore, the 
March 1999 VA examiner opined that the fracture was 
consistent with an old avulsion fracture, and the result of 
the in-service fracture asserted by the veteran.

In contrast to the evidence favoring the veteran's claim, is 
the unavailability of service medical records relating to the 
ankle injury.  The Board notes however, that the missing SMRs 
relate not only to the ankle disability, but also to the back 
disability, which has since been established by other 
competent evidence of record. The Board observes that there 
is no medical opinion or other evidence of record 
contradicting the veteran's assertions of in service injuries 
to his back and ankle.

The adjudication process requires a review of all the 
evidence of record, assigning appropriate weight to the 
evidence, including credibility determinations of both lay 
and medical evidence, especially applicable in cases 
involving corroboration of symptomatology.  The Board finds 
the overall evidence favoring the veteran's claims to be 
credible and entitled to great weight.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the 
Board concludes that the evidence supports the claim of 
entitlement to service connection for residuals of left ankle 
injury.

ORDER

Service connection for ununited fracture of the left medial 
malleolus, claimed as residuals of left ankle injury, is 
granted.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

